Case 2:17-cv-07639-SJO-KS Document 640 Filed 01/07/20 Page 1 of 2 Page ID #:28732




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)              January 7, 2020
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)                       VPC
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   11 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   12 FISH & RICHARDSON P.C.
      12390 El Camino Real
   13 San Diego, CA 92130
      Telephone: (858) 678-5070
   14 Facsimile: (858) 678-5099
   15 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   16
                           UNITED STATES DISTRICT COURT
   17
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   18
   19
      JUNO THERAPEUTICS, INC. AND             Case No. 2:17-cv-07639-SJO-KS
   20 SLOAN KETTERING INSTITUTE
      FOR CANCER RESEARCH,                    [PROPOSED] ORDER GRANTING
   21                                         DEFENDANT KITE PHARMA,
               Plaintiffs,                    INC.’S REQUEST TO REDACT
   22                                         TRIAL TRANSCRIPT
           vs.
   23
      KITE PHARMA, INC.,
   24
               Defendant.
   25
   26 AND RELATED COUNTERCLAIMS
   27
   28
Case 2:17-cv-07639-SJO-KS Document 640 Filed 01/07/20 Page 2 of 2 Page ID #:28733




    1         The Court, having considered Defendant Kite Pharma, Inc.’s Request to
    2 Redact Trial Transcript, finds that compelling reasons exist to maintain under seal
    3 the portion of the trial transcript of December 9, 2019 (ECF No. 607), on line
    4 1090:17 after the words “ranging from” through the end of the sentence.
    5         The Court Reporter shall redact that portion of line 1090:17 from the
    6 December 9, 2019 trial transcript in any publicly available version of the transcript.
    7         The Court Reporter shall also omit the two references to line “1090:17” from
    8 page 2 of the index for the December 9, 2019 trial transcript or, alternatively, the
    9 Court Reporter shall redact the entirety of page 2 of the index from any publicly
   10 accessible version of the trial transcript.
   11
   12         IT IS SO ORDERED.
   13
   14
                 01/07/2020
   15
        Dated:___________________
   16                                               Hon. S. James Otero
                                                    UNITED STATES DISTRICT JUDGE
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                    -1-
